FILED

UNITED STATES DISTRICT COURT SEP -2 

FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. District and

MICHAEL ROYSTER, ) “mum” CW“
Plaintiff, i
v. i Civil Action No. 15-0067 (UNA)
WARDEN GLUNT, 3
Defendant. 3
MEMORANDUM OPINION

The court dismissed this action without prejudice because the plaintiff had not submitted
with his application to proceed without prepayment of fees a certiﬁed copy of his trust fund
account statement (or institutional equivalent), including the supporting ledger sheets, for the
six-month period immediately preceding the ﬁling of this complaint, obtained from the
appropriate ofﬁcial of each prison at which plaintiff is or was conﬁned. 28 U.S.C. § 1915(a)(2).
The plaintiff has submitted a trust fund account statement, and the court will reopen this case.

Notwithstanding its obligation to construe a pro se complaint liberally, see Haines v.
Kerner, 404 US. 519, 520 (1972), the court has “not only the authority to dismiss a claim based
on an indisputably meritless legal theory, but also the unusual power to pierce the veil of the
complaint’s factual allegations and dismiss those claims whose factual contentions are clearly
baseless.” Neitzke v. Williams, 490 US. 319, 327 (1989). On careful review of the plaintiff’s
complaint, the court identiﬁes no facts to support a viable legal claim. Accordingly, the

complaint will be dismissed with prejudice as frivolous. See 28 U.S.C. §§ 1915(e)(2)(B)(i),

1915A(b)(1). An Order consistent with this Memorandum Opinion is issued separately.

DATE: ﬂﬂ/ﬁm 5' 

United ates District Judge